  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 1 of 14 PageID #:1532




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                             )
  DAVID A. DEWAR,                            )
                                             )
                Pro se Plaintiff,            )
                                             )
           v.                                )     No. 16 C 2287
                                             )
  CHICAGO POLICE DEPARTMENT                  )     Judge Virginia M. Kendall
  and CHICAGO POLICE OFFICERS
  T.J. FELMON, M.K. DEVINE,                  )
  C.J. LONG,                                 )
                                             )
                Defendants.                  )


                     MEMORANDUM OPINION AND ORDER

       The Dewar and Hosty families are next-door neighbors that have a history of

conflict reminiscent of Clark Griswold and his cohorts in National Lampoon’s Christ-

mas Vacation. In the latest episode, David Dewar and William Hosty had words dur-

ing a winter storm because Hosty blew snow over Dewar’s back fence and onto his

home’s side windows. Hosty heard Dewar scream “something about an ass-kicking,”

and in fear for his life, he yelled for his daughter-in-law to call the police. Two officers

responded to the scene, and after their investigation and attempted dispute resolu-

tion, arrested Dewar for assaulting Hosty.

       Following this incident, Dewar sued the Chicago Police Department and the

officers claiming they violated his constitutional rights by: falsely arresting him with-

out probable cause, coercing a false confession after failing to Mirandize him, and

conspiring together to procure those illegal results.        The defendants moved for


                                       Page 1 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 2 of 14 PageID #:1533




summary judgment (Dkt. 112) arguing that there was probable cause to arrest,

Dewar never confessed to anything, and consequently the defendants did not conspire

to violate any of Dewar’s civil rights.

      Because there is no genuine dispute as to any material fact, the Court grants

the defendants’ motion (Dkt. 112) and enters judgment as a matter of law for them

on the false confession and conspiracy claims. As to the false arrest claim, however,

the Court denies the defendants’ motion (Dkt. 112) and hereby notifies them that it

will sua sponte enter summary judgment for Dewar on February 14, 2019 unless they

respond with admissible evidence showing that the officers had probable cause to

arrest Dewar. In Illinois, assault requires at least one gesture to accompany the

threatening words.

                                   BACKGROUND

      Officers Felmon and Devine responded to a 9-1-1 call for help regarding an

individual’s alleged assault for the errant and inconsiderate snow blowing of his son’s

driveway. (Dkt. 114 ¶ 10.) According to the officers, the victim’s mother, Shirley

Dewar, was screaming unintelligibly when they pulled up. (Dkt. 114 ¶ 12; Dkt. 117

¶ 12.) After arriving at the scene, the officers spoke to the victim, William Hosty,

outside of his son’s home. (Dkt. 114 ¶ 11.) Hosty was calm, coherent, and consistent.

Id. ¶ 18. Hosty told the officers that there had been an argument between him and

his son’s neighbor, David Dewar, pertaining to Hosty blowing the snow off his son’s

driveway onto Dewar’s house. Id. ¶ 13. Hosty said that, during this quarrel, Dewar




                                          Page 2 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 3 of 14 PageID #:1534




threatened him by stating something like “I’m going to kick your ass.” (Dkt. 114 ¶

17.)

       Hosty testified at his deposition regarding some more details that he may or

may not have told the officers about. Notwithstanding that, the officers failed to in-

clude this information in the arrest report or their affidavits, so the Court assumes

the officers were not aware of these facts at the time. Hosty stated that Dewar was

standing about 15 feet away when he threatened him. (Dkt. 117 at 3, ¶ 9 (a dozen);

at 67 (15); at 94–95 (six or eight).) He also said that he noticed Dewar recording him

on his phone, and although he could not understand exactly what Dewar was saying

because the snow blower was on and the wind was blowing, Hosty heard him scream-

ing. Id. at 66, 89, 95.

       Hosty did, however, make out that Dewar was talking about the snow going

onto the property and “something about an ass kicking.” Id. at 68, 89, 95. That is

when Hosty yelled for his daughter-in-law to call the police. Id. at 68. Around the

same time, Dewar called 9-1-1, too. Id. at 33, ¶ 10. After that, Hosty continued to

blow snow and did not interact with Dewar until the police came ten minutes later.

Id. at 68–70, 73, 121–22, 126. Dewar stood there, at least for a while, and waited.

Id. at 69–70. But, at some point, Dewar did go back inside because the police later

met him at his front door. Id. at 70.

       Returning to the officers’ accounts, they next talked Dewar in front of his and

his mother’s home. (Dkt. 114 ¶ 11.) The officers stated that Shirley Dewar continued

to scream throughout this discussion. Id. ¶ 15. For his part, Dewar rejects that his



                                        Page 3 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 4 of 14 PageID #:1535




mother ever screamed. (Dkt. 117 ¶ 15.) Based on the Dewars’ telling of the story,

Shirley Dewar tried to resolve the matter with Hosty earlier in the evening, and after

she could not, she asked her son to intervene. Id. at 33, ¶¶ 8–9. Dewar complained

to the officers that Hosty blew the snow onto the windows of his house. Id. ¶ 14. The

Dewars state in their affidavits that the snow sometimes leaks into their house. (Dkt.

117 at 32 ¶ 7.) Although Dewar denies this happened, the window-damage allegation

led the officers to investigate the windows, but they claim they did not see any snow

on the window screen, ledge, or under the window itself. (Dkt. 114 ¶ 16; Dkt. 117 ¶

16; id. at 33 ¶ 12.)

       Dewar disputed—and still disputes—that he ever threatened Hosty with an

ass-kicking or in any other way. (Dkt. 114 ¶ 27; Dkt. 117 ¶¶ 17, 19.) As such, Dewar

never confessed to assaulting Hosty. (Dkt. 114 ¶ 27; Dkt. 117 ¶¶ 26–27.) Dewar did,

upon the officers’ directions, attempt to apologize to Hosty, but to no avail. (Dkt. 117

at 34 ¶¶ 13–15.) Following these conversations, Hosty signed a criminal complaint

asserting that Dewar assaulted him. (Dkt. 114 ¶ 19.) As a result, the policemen

arrested Dewar. Dkt. 114 ¶ 20.

       Back at the police station, Officer Felmon prepared the arrest report. Id. ¶ 22.

Sergeant Long, the officers’ supervisor who was not present at the scene, reviewed

and approved the report. Id. ¶¶ 23, 25. In doing so, Sergeant Long acknowledged

that there was probable cause to arrest based on the information in the report, in

addition to that given to him by Officer Devine and the fact that Hosty signed a




                                      Page 4 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 5 of 14 PageID #:1536




complaint for Dewar’s arrest.    Id. ¶¶ 23–24. After his mother posted his bail, law

enforcement released Dewar approximately four hours after his arrest. Id. ¶ 28.

      The State later charged Dewar with assault. Id. ¶ 31. About a month after

that, the State struck the case because Hosty apparently decided not to proceed. Id.

¶ 32. This federal civil rights lawsuit followed.

                             STANDARD OF REVIEW

      Summary judgment is only appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). At this stage, then, the Court construes all facts

and draws all reasonable inferences in favor of the non-movant. See Daugherty v.

Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (citing Wilson v. Adams, 901 F.3d 816, 820

(7th Cir. 2018)). The parties genuinely dispute a material fact when “‘the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.’” Id.

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “Rule 56 ‘man-

dates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the exist-

ence of an element essential to that party’s case, and on which that party will bear

the burden of proof at trial.’” Zander v. Orlich, 907 F.3d 956, 959 (7th Cir. 2018)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                      ANALYSIS

      The Officers moved for summary judgment on the three claims asserted by

Dewar: (1) false arrest; (2) involuntary confession; (3) and conspiracy.           As a



                                      Page 5 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 6 of 14 PageID #:1537




preliminary matter, Dewar argues that he also included excessive bail and malicious

prosecution counts in his complaint. That is wrong, though Dewar need not plead

law. See Chessie Logistics Co. v. Krinos Holdings, Inc., 867 F.3d 852, 859–60 (7th Cir.

2017). Even so, Dewar needed to raise factual allegations in his complaint, and he

failed to do so regarding excessive bail and malicious prosecution. See id. Dewar’s

inclusion of these additional claims in his response in opposition to the officers’ mo-

tion for summary judgment is “[a]n attempt to alter the factual basis of” his claims,

which “amount[s] to an attempt to amend the complaint.” Id. at 859. This Court

already denied Dewar’s previous motions for leave to amend his complaint. (Dkt.

103, 108.) In keeping with its prior rulings and in a continued exercise of its discre-

tion, the Court denies this “de facto amendment” and “refuse[s] to consider the new

factual claims.” Id. (citations omitted). Dewar forfeited these arguments by raising

them for the first time at summary judgment.

      Another threshold issue is Dewar’s claim that the officers coerced him into

falsely confessing to assaulting Hosty. In the parties’ briefing, however, they do not

dispute the fact that Dewar never confessed to this crime. (Dkt. 114 ¶ 27; Dkt. 117

¶¶ 26–27.) Furthermore, in his response, Dewar states that he does not oppose the

entry of summary judgment in the officers’ favor on the involuntary confession claim.

(Dkt. 117 at 2 n.2.) Because the parties agree, and there being no basis in law or fact

to disturb their proposed resolution, the Court grants the officers’ motion for sum-

mary judgment as to the involuntary confession count.




                                     Page 6 of 14
     Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 7 of 14 PageID #:1538




I.       False Arrest

         Turning to the first of the two remaining counts, probable cause is an absolute

defense to any claim under 42 U.S.C. § 1983 against a police officer for falsely arrest-

ing the plaintiff. See Abbott v. Sangamon Cty., Ill., 705 F.3d 706, 713–14 (7th Cir.

2013) (citing Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006)). Probable

cause exists “if the totality of the facts and circumstances known to the officer at the

time of the arrest would warrant a reasonable, prudent person in believing that the

arrestee had committed, was committing, or was about to commit a crime.” Id. (citing

Thayer v. Chiczewski, 705 F.3d 237, 246 (7th Cir. 2012); Michigan v. DeFillippo, 443

U.S. 31, 37 (1979); Beck v. Ohio, 379 U.S. 89, 91 (1964)).

         A single witness’s or putative victim’s complaint generally suffices to establish

probable cause so long as the complaint would not lead a reasonable officer to be sus-

picious. See United States v. Geasland, 694 F. App’x 422, 432–33 (7th Cir. 2017), cert.

denied, 138 S. Ct. 699 (2018) (citing United States v. Decoteau, 932 F.2d 1205, 1207

(7th Cir. 1991); Beauchamp v. City of Noblesville, Ind., 320 F.3d 733, 743 (7th Cir.

2003)); McDaniel v. Polley, 847 F.3d 887, 895 n.5 (7th Cir. 2017), cert. denied sub nom.

McDaniel v. Foster, 138 S. Ct. 554 (2017); see also Hurem v. Tavares, 793 F.3d 742,

746 (7th Cir. 2015) (citing Williamson v. Curran, 714 F.3d 432, 441 (7th Cir. 2013));

Spencer v. Pistorius, 605 F. App’x 559, 564 (7th Cir. 2015) (citations omitted).

         In this case, Dewar denies that he threatened Hosty but he does not dispute

that Hosty reported the threat to the officers and signed a complaint against him

alleging as much. (Dkt. 117 at 4 ¶ 10, 5 ¶ 17, 6 ¶ 19.) Dewar admits that Hosty did



                                        Page 7 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 8 of 14 PageID #:1539




not appear intoxicated and does not otherwise contest—short of denying the threat

and crime occurred—Hosty’s credibility or whether the officers should have been sus-

picious of him. Id. at 18 ¶ 19. Regardless, the officers acted as if they did doubt Hosty

because they spoke with all parties, and according to the officers, they investigated

Dewar’s snow-blowing complaints (although legally they did not have to). Thus, at

the time of arrest, the officers objectively knew Hosty’s verbal description of the

events and the fact that he signed a criminal complaint stating that Dewar assaulted

him. For purposes of probable cause, Dewar’s denial of the threat, any lack of inves-

tigation, or that the officers did not personally witness the threat do not override

Hosty’s complaint. What does overcome the complaint, however, is a missing element

of the offense, which the officers must have probable cause of before arresting: a ges-

ture.

        Probable cause “depends, in the first instance, on the elements of the predicate

criminal offense(s) as defined by state law.” Abbott, 705 F.3d at 715 (citations omit-

ted); see Neita v. City of Chicago, 830 F.3d 494, 497 (7th Cir. 2016) (citing Stokes v.

Bd. of Educ. of the City of Chicago, 599 F.3d 617, 622 (7th Cir. 2010)). Here, the

officers arrested Dewar and the state charged him with simple assault. In Illinois, a

person commits an assault when he or she “‘knowingly engages in conduct which

places another in reasonable apprehension of receiving a battery.’” Abbott, 705 F.3d

at 715 (quoting 720 ILCS 5/12–1(a)). “Words alone seldom if ever are sufficient to

constitute an assault; rather, there must be an accompanying gesture that is either

inherently threatening or made so by the accompanying words.” Id. (citing Kijonka



                                      Page 8 of 14
  Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 9 of 14 PageID #:1540




v. Seitzinger, 363 F.3d 645, 647 (7th Cir. 2004); People v. Floyd, 663 N.E.2d 74, 76

(Ill. 1996); Fox v. Hayes, 600 F.3d 819, 838 (7th Cir. 2010)).

      In Kijonka, the Seventh Circuit recognized “gesture” as an element of the of-

fense. 363 F.3d at 647. The court cleaned up some of its earlier dicta, based on Illinois

Supreme Court dicta, which intimated that there might be a rare case where mere

words sufficed. See id. at 647–48 (citing Floyd, 663 N.E.2d at 75, which stated that

“words alone are not usually enough to constitute an assault” (emphasis added)). The

court concluded that inserting “usually” into the rule “was just an unnecessary

hedge,” and insisted that this additional term was an “unnecessary qualification” that

misstated the law. Id.

      Both federal and state courts to survey this issue conclude that assault re-

quires a gesture. See People v. Williams, 2017 IL App (1st) 143557-U, ¶ 18 (explain-

ing that “some action or condition must accompany those words for the conduct to be

an assault” (emphasis added)) (citation omitted); People v. Taylor, 2015 IL App (1st)

131290, ¶ 18 (“We cannot find any Illinois cases that would support a conviction be-

cause mere words alone without a gesture objectively does not place a person in rea-

sonable apprehension of receiving a battery.”); see, e.g., Baker v. Ghidotti, No. 11 C

4197, 2014 WL 1289566, at *4 (N.D. Ill. Mar. 28, 2014) (asserting that “[a]ssault in-

volves either a threatening gesture or an otherwise innocent gesture made threaten-

ing by accompanying words, such that it creates a reasonable apprehension of an

imminent battery.”) (citing Kijonka, 363 F.3d at 647); Truesdale v. Klich, No. 03 C




                                      Page 9 of 14
 Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 10 of 14 PageID #:1541




8209, 2006 WL 1460043, at *5 (N.D. Ill. May 23, 2006) (declaring that “[n]o published

Illinois case finds words alone to be sufficient to constitute assault.”).

       Here, the officers do not dispute that Dewar made no gesture at or toward

Hosty. The complaint, arrest report, and officers’ affidavits all indicate that Dewar

said something like “I’m going to kick your ass” to Hosty. (Dkt. 114 ¶ 17; Dkt. 117 at

141, 146.) But there is no evidence in this record suggesting that a threatening ges-

ture accompanied Dewar’s words, such as “raising his fist, pointing a gun, or moving

to grab a weapon.” See, e.g., Baker, 2014 WL 1289566, at *4; see Taylor, 2015 Il App

(1st) 131290, ¶ 16 (using “wielding a tire iron, holding a gun, or driving a vehicle into

the victim” as examples). Dewar’s words, standing alone, do not cause a reasonable

person to apprehend a battery. See Taylor, 2015 Il App (1st) 131290, ¶¶ 13, 16–17

(threatening to “get” someone or “kick [his or her] ass” does not place a reasonable

person in fear of a battery); Kijonka, 363 F.3d at 646–47 (intimidating a victim by

saying “. . . your ass is mine you son of a bitch and I will get you” does not cause that

person to reasonably apprehend a battery).

      That Dewar’s purported threat did in fact place Hosty in fear of receiving a

battery is beside the point, seeing that an objective standard is used to evaluate

whether the victim’s apprehension is reasonable or not. See Taylor, 2015 IL App (1st)

131290, ¶¶ 14, 18; Abbott, 705 F.3d at 715; see, e.g., Baker, 2014 WL 1289566, at *4

(citing Floyd, 663 N.E.2d at 76); Truesdale, 2006 WL 1460043, at *5 (citations omit-

ted). Moreover, Hosty’s claim that he felt like his life was in danger is even more

head-scratching when stacked up against his testimony. Hosty stated that Dewar



                                      Page 10 of 14
 Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 11 of 14 PageID #:1542




was 15 feet away from him, he could barely hear Dewar above the snow blower and

the wind, and he continued to plow his son’s driveway for 10 minutes while waiting

for the police even though Dewar retreated to his home. (Dkt. 117 at 66–67, 68–70,

73, 89, 95, 121–122, 126.) True enough, it appears that Hosty did not apprise the

officers of these facts at the time of arrest, which means that they did not base their

probable cause analysis on them. That said, assuming a verbal threat could consti-

tute an assault, Dewar’s words would not have made a reasonable person fear an

impending battery in this case.

      A threat is distinct from an assault, and no reasonable jury could find that the

circumstances known to the officers at the time gave them probable cause to arrest

Dewar for an assault. See Fox, 600 F.3d at 838. The question becomes, then, whether

the officers’ mistaken belief that probable caused existed was reasonable, therefore

entitling them to qualified immunity. See Abbott, 705 F.3d at 714–15. As stated

above, there are no reported cases in Illinois “that found the elements of assault sat-

isfied in any case remotely like this one . . .” Kijonka, 363 F.3d at 648; see Taylor,

2015 IL App (1st) 131290, ¶ 18; see, e.g., Truesdale, 2006 WL 1460043, at *5. In fact,

there are cases with facts like those here that affirmatively hold the opposite. See

Kijonka, 363 F.3d at 646–47; Taylor, 2015 Il App (1st) 131290, ¶¶ 13, 16–17. There-

fore, no reasonable officer could have believed it was lawful to arrest Dewar under

these circumstances. Because Dewar did not make a gesture, he did not commit a

crime, and the Constitution required that the officers know that.




                                     Page 11 of 14
 Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 12 of 14 PageID #:1543




      There being no genuine dispute as to any material fact, the Court intends to

enter summary judgment on its own motion for Dewar on the false arrest claim. See

Fed. R. Civ. P. 56(f); Haley v. Kolbe & Kolbe Millwork Co., 863 F.3d 600, 613 (7th Cir.

2017). To properly do so, the Court must give the officers notice of this inclination

(which it does in this opinion) and an opportunity to respond. See Haley, 863 F.3d at

613. Should the officers have any evidence that they had probable cause to arrest

Dewar for an assault because he did make a gesture, they need to come forward with

it no later than February 14, 2019. See Hertel v. Miller-Lewis, 695 F. App’x 957, 961

(7th Cir. 2017).

      This direction includes Sergeant Long, who by his own admission did not re-

spond to the 9-1-1 call or assist in Dewar’s arrest, but did review the arrest report

and approve probable cause. (Dkt. 114 ¶¶ 23–25.) In other words, he personally

knew “about the conduct and facilitate[d] it, approve[d] it, condone[d] it,” which is

good enough for supervisory liability under § 1983. Gill v. City of Milwaukee, 850

F.3d 335, 344 (7th Cir. 2017) (citing Matthews v. City of E. St. Louis, 675 F.3d 703,

708 (7th Cir. 2012)). Accordingly, the Court denies the officers’ motion for summary

judgment on the false arrest claim.

II.   Conspiracy

      Moving to the conspiracy claim, to prevail on it, Dewar “must show that (1) the

individuals reached an agreement to deprive him of his constitutional rights, and (2)

overt acts in furtherance actually deprived him of those rights.’” Daugherty v. Page,

906 F.3d 606, 612 (7th Cir. 2018) (quoting Beaman v. Freesmeyer, 776 F.3d 500, 510



                                      Page 12 of 14
 Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 13 of 14 PageID #:1544




(7th Cir. 2015)). Well, as set forth above, Dewar showed an underlying constitutional

violation. So, the only question remaining is whether Dewar can “‘demonstrate that

the defendants agreed to inflict the constitutional harm.’” Id. (quoting Hurt v. Wise,

880 F.3d 831, 842 (7th Cir. 2018)).

      In this case, Dewar failed to introduce any evidence that supports his conten-

tion that an agreement existed among the officers to deprive him of his constitutional

rights. Dewar merely speculates that the officers schemed to arrest him without

probable cause. There is simply no evidence, circumstantial or otherwise, that Dewar

can identify to demonstrate that the officers were out to get him. A reasonable jury

could not conclude that the officers had a meeting of the minds that gave them the

joint and mutual understanding necessary to achieve the conspiracy’s objectives. See

id.

      Indeed, the only dispute Dewar has with any facts are those regarding him and

his family’s history with their neighbors, the Hostys. (Dkt. 117 at 12.) Dewar claims

this incident was payback for those bygones, however there is no evidence that shows

the officers were even aware of the long-running squabble, let alone that they “will-

ingly participated” in it. Id. Contrary to Dewar’s contentions, the officers did not

disregard his statements. Id. Even if they did, that would have been in-bounds. See

Geasland, 694 F. App’x at 432–33 (citations omitted). True, the officers falsely ar-

rested Dewar; but it does not follow that they conspired to do so.




                                      Page 13 of 14
 Case: 1:16-cv-02287 Document #: 127 Filed: 01/16/19 Page 14 of 14 PageID #:1545




                                  CONCLUSION

      Because the parties do not genuinely dispute any material fact, the Court

grants the officers’ motion (Dkt. 112) and enters judgment as a matter of law for them

on the involuntary confession and conspiracy claims. With respect to the false arrest

claim, however, the Court denies the officers’ motion (Dkt. 112) and notifies them

that it will move to enter summary judgment for Dewar on February 14, 2019 unless

the officers can proffer facts that demonstrate Dewar made a gesture toward Hosty,

therefore giving them probable cause to arrest Dewar for assault.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: January 17, 2019




                                    Page 14 of 14
